          Case 1:19-cv-06805-RA Document 20 Filed 01/17/20 Page 1 of 2




        MOLOD SPITZ & DeSANTIS, P.C.
                                ATTORNEYS AT LAW
                           1430 BROADWAY, 21 5 T FLOOR
                               NEW YORK, NY 10018
                       PHONE (212) 869-3200 FAX (212) 869-4242
                                         aspitz@molodspitz.com
                                          www.molodspitz.com
                                                                                       NEW JERSEY OFFICE*
                                                                             35 JOURNAL SQUARE, SUITE 1005
                                                                                     JERSEY CITY, NJ 07306
                                                                                            (20 l) 795-5400
                                                                               *REPLY To NEW YORK OFFICE
                                        January 17, 2020

VIAECF                                                                    USDC-SDNY
Honorable Judge Ronnie Abrams                                             DOCUMENT
US District Court-Southern District
40 Foley Square- Courtroom 1506                                           ELECTRONICALLY FILED
                                                                          DOC#:
New York, New York 10007
                                                                                  -----i------
                                                                                       I/Z.1/LO
                                                                          D.-\TE Fl LED:
                                                                                                  I   I




                               Re: Haydee Cifuentes v. Target Corporation
                               Docket No.: 19-cv-6805
                               Our File No.:        TARG-548

Dear Honorable Judge Abrams:

        Our office represents the Defendant, Target Corporation in connection with the above-
mentioned matter. This correspondence is respectively submitted for a request for an extension of
time for discovery and adjournment of the Post Discovery Conference scheduled on January 24, 2020.
This request is done on consent from plaintiffs counsel and this is our second request for an extension.

       The initial request was to revise the Case Management Order because of the expiration of time
while the plaintiff's reevaluated his motion for remand and discontinuation of the action against
Kingsbridge.

        Pursuant to the revised Case Management Order (filed on September 5, 2019), all parties were
to exchange Rule 26 Disclosures by September 27, 2019 and initial requests for production of
documents on this date. Defendants served their Rule 26 Disclosure on September 25, 2019 along
with demands for production of documents and interrogatories on this same date. Plaintiffs counsel
e-filed their Rule 26 Disclosure without authorizations via ECF on October 7, 2019. The
undersigned's office received the authorizations on October 10, 2019.

        The authorizations were timely processed however, we still don't have complete medical
records. Plaintiffs counsel did not respond to the discovery demand until November 27, 2019. As
such, plaintiffs deposition was scheduled for January 14, 2020.


                                   MOLOD SPITZ & DESANTIS,       P.C.
         Case 1:19-cv-06805-RA Document 20 Filed 01/17/20 Page 2 of 2



        On January 14, 2020, due to a scheduling conflict and an additional request for
documents,( served on December 24, 2019) the parties discussed a new date for plaintiff's deposition,
however, due to the availability of the plaintiff and the undersigned we were not able to schedule a
date before February 10, 2020.

       Since, as per the order fact discovery is to be completed by January 17, 2020 and depositions
to be completed by February 10, 2020, we are requesting an extension of time to complete fact
discovery to March 30, 2020.

       Further, due to a pre-planned business trip, the undersigned is not available for the Post
Discovery Conference scheduled on January 24, 2020. I respectfully request an adjournment of this
conference so that the parties can complete the discovery.


                                              Respectfully submitted,

                                              MOLOD SPITZ & DeSANTIS, P.C.

                                                                                          :t_i'---
                                              By: _ __,_..,A'""'""tl'""-ce,.........,Sp-l____
                                                        Alice Spitz
AS/td



CC:
Joshua Gropper
jgropper(a),gropperlawgroup.com         Application granted. The parties shall complete fact discovery
                                        by March 30, 2020. The post-discovery conference scheduled
Andrew C. Laufer                        for January 24, 2020 is hereby adjourned to April 10, 2020 at
alaufer<@lallferlawgroup.com            11:00 a.m.

                                        SO ORDERED.




                                  MoLOD SPITZ    & DESANTIS, P.C.
